255 U.S. 106 (1921)
G.S. WILLARD COMPANY ET AL.
v.
PALMER, AS ATTORNEY GENERAL OF THE UNITED STATES, ET AL.
No. 418.
Supreme Court of United States.
Argued October 19, 20, 1920.
Decided February 28, 1921.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF OHIO.
*107 Mr. William L. Day and Mr. Joseph G. Fogg, for appellants, submitted.
The Solicitor General for appellees.
MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
In this case the complainants filed their bill to enjoin the Attorney General and the United States Attorney from taking steps to enforce against them provisions of the fourth section of the Lever Act, on the ground, among others, of their repugnancy to the Constitution of the United States because of their vagueness and want of constitutional standard. On motion, the court dismissed the bill for want of equity, and the case is here by direct appeal.
It presents the question under the Constitution which was this day decided in the Cohen Grocery Co. Case, ante, 81, that is, the repugnancy of the provisions relied upon to the Constitution, and therefore, as a result of the ruling in that case, the decree below must be reversed and the case remanded for further proceedings in conformity with this opinion and it is so ordered.
Reversed.
MR. JUSTICE PITNEY and MR. JUSTICE BRANDEIS concur in the result.
MR. JUSTICE DAY took no part in the consideration or decision of this case.